Case 20-42002-elm11 Doc 169 Filed 07/08/20                        Entered 07/08/20 11:50:17          Page 1 of 17



     Stephen M. Pezanosky
     State Bar No. 15881850
     Matthew T. Ferris
     State Bar No. 24045870
     David L. Staab
     State Bar No. 24093194
     HAYNES AND BOONE, LLP
     301 Commerce Street, Suite 2600
     Fort Worth, TX 76102
     Telephone: 817.347.6600
     Facsimile: 817.347.6650
     Email: stephen.pezanosky@haynesboone.com
     Email: matt.ferris@haynesboone.com
     Email: david.staab@haynesboone.com

     PROPOSED ATTORNEYS FOR DEBTORS

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 In re:                                                       §    Chapter 11
                                                              §
 Vista Proppants and Logistics, LLC, et al.,1                 §    Case No. 20-42002-ELM-11
                                                              §
 Debtors.                                                     §    Jointly Administered

                                DEBTORS’ MOTION FOR
                        PROTECTIVE ORDER AND MOTION TO QUASH

           Vista Proppants and Logistics, LLC and its debtor affiliates, as debtors and debtors-in-

 possession in the above-referenced chapter 11 cases (collectively, the “Debtors”) hereby file this

 Debtors’ Motion for Protective Order and Motion to Quash (the “Motion”). In support of the

 Motion, the Debtors respectfully state as follows:

                                            Jurisdiction and Venue

           1.      The United States District Court for the Northern District of Texas (the “District

 Court”) has jurisdiction over the subject matter of this Motion pursuant to 28 U.S.C. § 1334. The


 1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Vista Proppants and Logistics, LLC (7817) (“Vista HoldCo”); VPROP Operating, LLC (0269)
 (“VPROP”); Lonestar Prospects Management, L.L.C. (8451) (“Lonestar Management”); MAALT Specialized Bulk,
 LLC (2001) (“Bulk”); Denetz Logistics, LLC (8177) (“Denetz”); Lonestar Prospects, Ltd. (4483) (“Lonestar Ltd.”);
 and MAALT, LP (5198) (“MAALT”). The location of the Debtors’ service address is 4413 Carey Street, Fort Worth,
 TX 76119-4219.


 4812-1008-5826                                           1
Case 20-42002-elm11 Doc 169 Filed 07/08/20            Entered 07/08/20 11:50:17       Page 2 of 17




 District Court’s jurisdiction has been referred to this Court pursuant to 28 U.S.C. § 157 and the

 District Court’s Miscellaneous Order No. 33, Order of Reference of Bankruptcy Cases and

 Proceedings Nunc Pro Tunc dated August 3, 1984. This is a core matter pursuant to 28 U.S.C.

 § 157(b), which may be heard and finally determined by this Court. Venue is proper pursuant to

 28 U.S.C. §§ 1408 and 1409.

                                            Background

          2.      On June 9, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions

 for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

 commencing the above captioned cases (the “Chapter 11 Cases”). The Debtors continue to manage

 and operate their businesses as debtors-in-possession pursuant to Bankruptcy Code §§ 1107 and

 1108.

          3.      A detailed description of the Debtors and their businesses, and the facts and

 circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater

 detail in the Declaration of Kristin Whitley in Support of the Debtors’ Chapter 11 Petitions and

 First Day Motions (the “Whitley Declaration”) and the Declaration of Gary Barton in Support of

 the Debtors’ Chapter 11 Petitions and First Day Motions (the “Barton Declaration” and together

 with the Whitley Declaration, the “First Day Declarations”), which were filed on June 10, 2020,

 and are incorporated by reference in this Motion.

          4.      On June 10, 2020, the Debtors filed the Debtors’ Emergency Motion for Interim

 and Final Orders (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing Pursuant to

 11 U.S.C. §§ 105, 361, 362, 363(c), 363(e), 364(c), 364(d)(1), and 364(e) and (B) Utilize Cash

 Collateral of Prepetition Secured Entities, (II) Granting Adequate Protection to Prepetition

 Secured Entities, (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rules 4001(b) and




 4812-1008-5826                                   2
Case 20-42002-elm11 Doc 169 Filed 07/08/20             Entered 07/08/20 11:50:17        Page 3 of 17




 4001(c), and (IV) Granting Related Relief [Dkt. 31] (the “DIP Motion”).

          5.      On June 12, 2020, the Court entered the Interim Order (I) Authorizing the Debtors

 to (A) Obtain Post-Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(c), 363(e),

 364(c), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral of Prepetition Secured Entities, (II)

 Granting Adequate Protection to Prepetition Secured Entities, (III) Scheduling a Final Hearing

 Pursuant to Bankruptcy Rules 4001(b) and 4001(c), and (IV) Granting Related Relief [Dkt. 67]

 (the “Interim DIP Order”).

          6.      Pursuant to the Interim DIP Order, the Court scheduled a final hearing to consider

 the relief requested in the DIP Motion on a final basis (the “Final DIP Hearing”) to be held on July

 6, 2020 and set an objection deadline of July 1, 2020, at 5:00 p.m. Central Time (the “Original DIP

 Objection Deadline”).

          7.      On June 23, 2020, an official committee of unsecured creditors (the “Committee”)

 was appointed in these Chapter 11 Cases. No trustee or examiner has been requested or appointed

 in these Chapter 11 Cases.

          8.      Shortly after the Committee was formed, the Debtors’ counsel provided the

 Committee’s counsel with a copy of the transcript of the first day hearing held in the Chapter 11

 Cases, which included the testimony of the Debtors’ Chief Restructuring Officer, Gary Barton

 (“Barton”). The Debtors have promptly responded to the Committee’s various information

 requests by providing the Committee with hundreds of pages of responsive documents.

 Additionally, Barton and the Debtors’ officers and professionals have made themselves available

 to respond to any questions that the Committee or its professionals might have. The Debtors’ offers

 to answer any such questions have largely gone ignored.

          9.      At the request of the Committee, the Debtors agreed to extend the Original DIP




 4812-1008-5826                                    3
Case 20-42002-elm11 Doc 169 Filed 07/08/20             Entered 07/08/20 11:50:17        Page 4 of 17




 Objection Deadline and to continue the Final DIP Hearing. The Final DIP Hearing is scheduled

 for July 9, 2020 at 1:30 p.m.

                                      The Discovery Requests

          10.     On July 3, 2020, the Committee filed an objection [Dkt. 157] to the DIP Motion

 (the “Committee DIP Objection”).

          11.     On July 7, 2020, at approximately 5:00 p.m. Central Time—four days after the

 Committee DIP Objection and less than forty-eight hours before the Final DIP Hearing—counsel

 for the Committee informally notified counsel for the Debtors that the Committee intended to

 depose Barton the following afternoon. Debtors’ counsel sought to avoid the time and expense of

 any such deposition by offering to get Barton on a telephone call immediately to answer any

 questions that the Committee might have. The Committee again declined the offer for Barton to

 answer any of their questions informally on the telephone on the basis that counsel for the

 Committee would not have a transcript with which to impeach Barton (which presumes without

 any basis that Barton would provide conflicting testimony at the Final DIP Hearing).

          12.     At 8:17 p.m. on July 7, 2020, the Committee issued the Notice of Deposition of

 Gary Barton (the “Deposition Notice”). A copy of the Deposition Notice is attached to this Motion

 as Exhibit B.

          13.     In the Deposition Notice, the Committee states:

          PLEASE TAKE NOTICE that pursuant to Rules 30 and 45 of the Federal Rules of
          Civil Procedure (the “Federal Rules”), made applicable in bankruptcy cases
          pursuant to Rules 7030 and 9016 of the Federal Rules of Bankruptcy Procedure (the
          “Bankruptcy Rules”), the undersigned proposed counsel to the Official Committee
          of Unsecured Creditors appointed in the above captioned cases (the “Committee”)
          will take the deposition upon oral examination of Gary Barton in connection with
          the scheduled hearing to approve a Final DIP Order. The deposition will take place
          on July 8, 2020 at 2:00 p.m. (CT), or at some other time mutually agreed upon by
          the parties, via videoconference. The deposition will be recorded stenographically.
          In addition, the Committee reserves the right to record the testimony by audio or



 4812-1008-5826                                   4
Case 20-42002-elm11 Doc 169 Filed 07/08/20               Entered 07/08/20 11:50:17         Page 5 of 17




          video means. The deposition will be taken for purposes of discovery, preservation
          of testimony, and any other purposes permitted by the Federal Rules of Civil
          Procedure, the Federal Rules of Bankruptcy Procedure, the Federal Rules of
          Evidence, or other applicable law.


                                           Relief Requested

          14.     By this Motion, the Debtors respectfully request that this Court enter an order,

 substantially in the form attached hereto as Exhibit A (the “Order”) protecting the Debtors from

 the Deposition Notice and quashing the Deposition Notice.

                                      Basis for Relief Requested

 A.       Standards for Issuance of a Protective Order

          15.     Rule 26(c) of the Federal Rules of Civil Procedure, as made applicable to this

 contested matter by Federal Rules of Bankruptcy Procedure 7026 and 9014, provides that the court

 may, for good cause, issue a protective order on request of a party from whom discovery is sought.

 Fed. R. Civ. P. 26(c); see also Skyport Global Commc’ns, Inc. v. Intelsat Corp. (In re Skyport

 Global Commc’ns, Inc.), 408 B.R. 687, 691 (Bankr. S.D. Tex. 2009) (“‘[T]he decision whether to

 grant or deny a request for a protective order is entrusted to the district court’s sound discretion.’”)

 (quoting Nguyen v. Excel Corp., 197 F.3d 200, 209 n.27 (5th Cir. 1999)).

          16.     The Court may impose limits on discovery, including “forbidding” the requested

 discovery to prevent duplicative, unnecessary or inefficient requests, and “to protect a party or

 person from annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ.

 P. 26(c)(1). See also Leatherman v. Tarrant Cnty. Narcotics Intelligence & Coordination Unit, 28

 F.3d 1388, 1394 (5th Cir. 1994) (affirming district court’s grant of protective order concerning

 overly broad requests that would subject defendant to “undue burden, expense, and annoyance”);

 Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 (5th Cir. 1990) (“[D]iscovery is




 4812-1008-5826                                     5
Case 20-42002-elm11 Doc 169 Filed 07/08/20             Entered 07/08/20 11:50:17        Page 6 of 17




 not justified when cost and inconvenience will be the sole result.”).

          17.     Federal Rule of Civil Procedure 45, as made applicable to this contested matter by

 Rule 9016 of the Federal Rules of Bankruptcy Procedure, provides that “[o]n timely motion, the

 court for the district where compliance is required must quash or modify a subpoena that: (i) fails

 to allow a reasonable time to comply…or (iv) subjects a person to undue burden.” Fed. R. Civ. P.

 45(d)(3)(A).

          18.     Federal Rule of Civil Procedure 45(a)(3) provides that an attorney may issue and

 sign a subpoena if the attorney is authorized to practice in the issuing court. Here, the Deposition

 Notice acts as a subpoena. “A subpoena commanding attendance at a deposition must state the

 method for recording testimony.” Fed. R. Civ. P. 45(a)(1)(B). Additionally, “[s]erving a subpoena

 requires delivering a copy to the named person” by any person who is at least 18 years old and not

 a party. Fed. R. Civ. P. 45(b).

          19.     Further, Federal Rule of Civil Procedure 30, as made applicable to this contested

 matter by Rule 7030 of the Federal Rules of Bankruptcy Procedure, provides that “[a] party who

 wants to depose a person by oral questions must give reasonable written notice to every other

 party.” Fed. R. Civ. P. 30(b)(1). The notice “must state the time and place of the deposition and, if

 known, the deponent’s name and address.” Id. In addition, “[t]he party who notices the deposition

 must state in the notice the method for recording the testimony.” Fed. R. Civ. P. 30(b)(3).

          20.     With regard to deposition by remote means, “[t]he parties may stipulate—or the

 court may on motion order—that a deposition be taken by telephone or other remote means.” Fed.

 R. Civ. P. 30(b)(4).

 B.       Good Cause Exists to Protect the Debtors from the Deposition Notice and Quash the
          Deposition

          21.     Good cause exists to enter a protective order related to the Deposition Notice



 4812-1008-5826                                    6
Case 20-42002-elm11 Doc 169 Filed 07/08/20              Entered 07/08/20 11:50:17        Page 7 of 17




 because (i) the Committee failed to provide the Debtors with sufficient notice of the deposition by

 issuing the Deposition Notice less than twenty hours before the time of the requested deposition,

 and (ii) the Deposition Notice is facially deficient under the applicable Federal Rules of

 Bankruptcy Procedure and Federal Rules of Civil Procedure.

                  (i) Insufficient Notice

          22.     As set forth above, the Debtors are entitled to reasonable notice of a deposition and

 a reasonable time to comply. See Fed. R. Civ. P. 30(b)(1), 45(d)(3)(A). The Debtors first received

 an informal request for deposition at approximately 5:00 p.m. Central Time on July 7, 2020, and

 the Deposition Notice was transmitted by e-mail at 8:17 p.m. Central Time the same day.

 Requesting a remote deposition on less than 24 hours’ notice is patently unreasonable notice.

          23.     The DIP Motion was filed on June 10, 2020. The DIP Motion is supported by the

 Barton Declaration, which was also filed on June 10, 2020. The Committee has been aware of the

 DIP Motion and the Barton Declaration since it was formed on June 23, 2020. Shortly after the

 Committee was formed, the Debtors have provided the Committee with, among other things, a

 copy of the transcript of the first day hearing held in the Chapter 11 Cases, which included Barton’s

 testimony. The Debtors have promptly responded to the Committee’s information requests by

 providing the Committee with hundreds of pages of documents in response to data requests.

 Additionally, Barton and the Debtors’ officers and professionals have made themselves available

 to respond to questions that the Committee or its professionals might have.

          24.     Here, the Committee has made an 11th hour request for a remote video deposition

 on less than twenty-four hours’ notice, with such requested deposition to take place less than

 twenty-four hours before the Final DIP Hearing. The Committee has not provided any reasonable

 basis for requiring Barton’s deposition at all, let alone on such short notice. Indeed, if the




 4812-1008-5826                                     7
Case 20-42002-elm11 Doc 169 Filed 07/08/20              Entered 07/08/20 11:50:17        Page 8 of 17




 Committee truly felt that it needed to depose Barton prior to the Final DIP Hearing, it had ample

 opportunity to do so on more normalized and reasonable notice over the course of the past 2 weeks.

 The Debtors can only surmise that the Committee decided late in the afternoon on July 7, 2020, to

 notice Barton’s deposition in an attempt to harass the Debtors at a time when the Debtors are

 preparing for the Final DIP Hearing and attempting resolve as many issues relating thereto as

 possible. The Debtors have not been provided with sufficient notice of the deposition requested in

 the Deposition Notice and cause exists to protect the Debtors from the Deposition Notice and to

 quash the Deposition Notice.

                  (ii) The Deposition Notice is Facially and Procedurally Deficient

          25.     In the Deposition Notice, the Committee failed to provide the place of the

 deposition, as required by Federal Rule of Civil Procedure 30(b)(1). The Deposition Notice merely

 provides that “[t]he deposition will take place on July 8, 2020 at 2:00 p.m. (CT), or at some other

 time mutually agreed upon by the parties, via videoconference.”

          26.     Moreover, the Debtors have not stipulated to deposition by remote means. As such,

 the Committee is required to file a motion and obtain court approval to conduct the deposition by

 videoconference. Fed. R. Civ. P. 30(b)(4). The Committee has not sought and obtained such

 approval.

          27.     Finally, in the Deposition Notice, the Committee failed to “describe with reasonable

 particularity the matters for examination.” See Fed. R. Civ. P. 30(b)(6). Instead, the Deposition

 Notice merely provides that the deposition is “in connection with the scheduled hearing to approve

 a Final DIP Order” and “will be taken for purposes of discovery, preservation of testimony, and

 any other purposes permitted by the Federal Rules of Civil Procedure, the Federal Rules of




 4812-1008-5826                                    8
Case 20-42002-elm11 Doc 169 Filed 07/08/20               Entered 07/08/20 11:50:17       Page 9 of 17




 Bankruptcy Procedure, the Federal Rules of Evidence, or other applicable law.” As such, the

 Deposition Notice does not contain a sufficient description of the matters for examination.

                                                Notice

          28.     Notice of this Motion will be provided to the parties listed on the Debtors’ service

 list in accordance with the Order Granting Complex Chapter 11 Bankruptcy Case Treatment

 (collectively, the “Notice Parties”).

          WHEREFORE, the Debtors respectfully request that the Court (i) grant the Motion and (ii)

 grant such other and further relief as is just and proper.

          RESPECTFULLY SUBMITTED this 8th day of July, 2020.

                                                HAYNES AND BOONE, LLP

                                                By: /s/ Stephen M. Pezanosky
                                                Stephen M. Pezanosky
                                                State Bar No. 15881850
                                                Matthew T. Ferris
                                                State Bar No. 24045870
                                                David L. Staab
                                                State Bar No. 24093194
                                                301 Commerce Street, Suite 2600
                                                Fort Worth, TX 76102
                                                Telephone: 817.347.6600
                                                Facsimile: 817.347.6650
                                                Email: stephen.pezanosky@haynesboone.com
                                                Email: matt.ferris@haynesboone.com
                                                Email: david.staab@haynesboone.com


                                                PROPOSED ATTORNEYS FOR DEBTORS




 4812-1008-5826                                    9
Case 20-42002-elm11 Doc 169 Filed 07/08/20           Entered 07/08/20 11:50:17      Page 10 of 17




                              CERTIFICATE OF CONFERENCE

          On July 8, 2020, counsel for the Debtors and counsel for the Committee conferred on the
 relief sought in this Motion. Counsel have not been able to resolve those matters presented.

 Certified to this 8th day of July 2020


                                             /s/ Stephen M. Pezanosky
                                             Stephen M. Pezanosky




 4812-1008-5826                                 10
Case 20-42002-elm11 Doc 169 Filed 07/08/20   Entered 07/08/20 11:50:17   Page 11 of 17




                                    EXHIBIT A

                                PROPOSED ORDER




 4812-1008-5826
Case 20-42002-elm11 Doc 169 Filed 07/08/20                      Entered 07/08/20 11:50:17            Page 12 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

 In re:                                                     §     Chapter 11
                                                            §
 Vista Proppants and Logistics, LLC, et al.,1               §     Case No. 20-42002-ELM-11
                                                            §
 Debtors.                                                   §     Jointly Administered


                         ORDER GRANTING DEBTORS’ MOTION FOR
                        PROTECTIVE ORDER AND MOTION TO QUASH

          Upon the Debtors’ Motion for Protective Order and Motion to Quash (the “Motion”)2, of

 Vista Proppants and Logistics, LLC, et al. (collectively, the “Debtors”); and the Court having

 jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157


 1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Vista Proppants and Logistics, LLC (7817) (“Vista HoldCo”); VPROP Operating, LLC (0269)
 (“VPROP”); Lonestar Prospects Management, L.L.C. (8451) (“Lonestar Management”); MAALT Specialized Bulk,
 LLC (2001) (“Bulk”); Denetz Logistics, LLC (8177) (“Denetz”); Lonestar Prospects, Ltd. (4483) (“Lonestar Ltd.”);
 and MAALT, LP (5198) (“MAALT”). The location of the Debtors’ service address is 4413 Carey Street, Fort Worth,
 TX 76119-4219.
 2
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
 4812-1008-5826
Case 20-42002-elm11 Doc 169 Filed 07/08/20             Entered 07/08/20 11:50:17         Page 13 of 17



 and 1334, and the Order of Reference of Bankruptcy Cases and Proceedings Nunc Pro Tunc,

 Miscellaneous Rule No. 33 (N.D. Tex. August 3, 1984); and consideration of the Motion and the

 requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that

 venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

 notice of the Motion having been provided, and it appearing that no other or further notice need

 be provided; and the Court having reviewed the Motion; and all objections, if any, to the Motion

 have been withdrawn, resolved, or overruled; and the Court having determined that the legal and

 factual bases set forth in the Motion establish just cause for the relief granted herein; and upon all

 of the proceedings had before the Court and after due deliberation and sufficient cause appearing

 therefor,

 Therefore,

          IT IS HEREBY ORDERED THAT:

          1.      The Motion is GRANTED as set forth herein.

          2.      The Debtors and Gary Barton are not required to respond to the Committee’s

 Deposition Notice or appear at the deposition referenced in the Deposition Notice.

          3.      The Deposition Notice is hereby quashed.

                                   # # # END OF ORDER # # #




 4812-1008-5826                                    2
Case 20-42002-elm11 Doc 169 Filed 07/08/20      Entered 07/08/20 11:50:17   Page 14 of 17



 Submitted by:

 Stephen M. Pezanosky
 State Bar No. 15881850
 Matthew T. Ferris
 State Bar No. 24045870
 David L. Staab
 State Bar No. 24093194
 HAYNES AND BOONE, LLP
 301 Commerce Street, Suite 2600
 Fort Worth, TX 76102
 Telephone: 817.347.6600
 Facsimile: 817.347.6650
 Email: stephen.pezanosky@haynesboone.com
 Email: matt.ferris@haynesboone.com
 Email: david.staab@haynesboone.com

 PROPOSED ATTORNEYS FOR DEBTORS




 4812-1008-5826                             3
Case 20-42002-elm11 Doc 169 Filed 07/08/20   Entered 07/08/20 11:50:17   Page 15 of 17



                                     Exhibit B

                                  Deposition Notice




 4812-1008-5826
Case 20-42002-elm11 Doc 169 Filed 07/08/20                    Entered 07/08/20 11:50:17              Page 16 of 17



     Patrick J. Carew                                       Todd C. Meyers (admitted pro hac vice)
     KILPATRICK TOWNSEND & STOCKTON                         David M. Posner (admitted pro hac vice)
     LLP                                                    Kelly E. Moynihan (admitted pro hac vice)
     State Bar No. 24031919                                 KILPATRICK TOWNSEND & STOCKTON
     2001 Ross Avenue, Suite 4400                           LLP
     Dallas, TX 75201                                       The Grace Building
     Telephone: (214) 922-7155                              1114 Avenue of the Americas
     Facsimile: (214) 279-5178                              Telephone: (212) 775-8700
     Email: pcarew@kilpatricktownsend.com                   Facsimile: (212) 775-8800
                                                            Email: tmeyers@kilpatricktownsend.com
     Proposed Counsel for the Official Committee of                dposner@kilpatricktownsend.com
     Unsecured Creditors                                           kmoynihan@kilpatricktownsend.com


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

                                                                 §
     In re:                                                      § Chapter 11
                                                                 §
     VISTA PROPPANTS AND LOGISTICS, LLC,                         § Case No. 20-42002-elm11
     et al.,                                                     §
                                                                 §
                             Debtors.1                           § (Jointly Administered)
                                                                 §


                           NOTICE OF DEPOSITION OF GARY BARTON
              PLEASE TAKE NOTICE that pursuant to Rules 30 and 45 of the Federal Rules of Civil

 Procedure (the “Federal Rules”), made applicable in bankruptcy cases pursuant to Rules 7030 and

 9016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the undersigned

 proposed counsel to the Official Committee of Unsecured Creditors appointed in the above-

 captioned cases (the “Committee”) will take the deposition upon oral examination of Gary Barton



 1
   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Vista Proppants and Logistics, LLC (7817) (“Vista OpCo”); VPROP Operating, LLC (0269)
 (“VPROP”); Lonestar Prospects Management, L.L.C. (8451) (“Lonestar Management”); MAALT Specialized Bulk,
 LLC (2001) (“Bulk”); Denetz Logistics, LLC (8177) (“Denetz”); Lonestar Prospects, Ltd. (4483) (“Lonestar Ltd.”);
 and MAALT, LP (5198) (“MAALT”). The location of the Debtors’ service address is 4413 Carey Street, Fort Worth,
 TX 76119-4219.



 US2008 17102999 2
Case 20-42002-elm11 Doc 169 Filed 07/08/20           Entered 07/08/20 11:50:17        Page 17 of 17




 in connection with the scheduled hearing to approve a Final DIP Order. The deposition will take

 place on July 8, 2020 at 2:00 p.m. (CT), or at some other time mutually agreed upon by the parties,

 via videoconference. The deposition will be recorded stenographically. In addition, the Committee

 reserves the right to record the testimony by audio or video means. The deposition will be taken

 for purposes of discovery, preservation of testimony, and any other purposes permitted by the

 Federal Rules of Civil Procedure, the Federal Rules of Bankruptcy Procedure, the Federal Rules

 of Evidence, or other applicable law.

 Dated: July 7, 2020                       /s/ Patrick J. Carew
        Dallas, Texas                      KILPATRICK TOWNSEND & STOCKTON LLP
                                           Patrick J. Carew, Esq.
                                           State Bar No. 24031919
                                           2001 Ross Avenue, Suite 4400
                                           Dallas, TX 75201
                                           Tel: (214) 922-7155
                                           Fax: (214) 279-5178
                                           Email: pcarew@kilpatricktownsend.com

                                           – and –

                                           KILPATRICK TOWNSEND & STOCKTON LLP
                                           Todd C. Meyers, Esq. (admitted pro hac vice)
                                           David M. Posner, Esq. (admitted pro hac vice)
                                           Kelly E. Moynihan, Esq. (admitted pro hac vice)
                                           The Grace Building
                                           1114 Avenue of the Americas
                                           New York, New York 10036-7703
                                           Telephone: (212) 775-8700
                                           Facsimile: (212) 775-8800
                                           Email: tmeyers@kilpatricktownsend.com
                                                   dposner@kilpatricktownsend.com
                                                   kmoynihan@kilpatricktownsend.com

                                           Proposed Counsel to the Official Committee of
                                           Unsecured Creditors of Vista Proppants and Logistics,
                                           LLC, et al.




 US2008 17102999 2
